NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted August 22, 2012*
                                Decided August 24, 2012


                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         DIANE S. SYKES, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge


No. 12-1848                                                       Appeal from the United
                                                                  States District Court for
UNITED STATES OF AMERICA,                                         the Central District of
      Plaintiff-Appellee,                                         Illinois.

               v.                                                 No. 03-CR-20027
                                                                  Michael P. McCuskey,
DANNY L. DIXON,                                                   Judge.
     Defendant-Appellant.




                                            Order

       Danny Dixon filed a motion for a sentence reduction after the Sentencing
Commission made a retroactive change in the Guideline for crack-cocaine
offenses. The district court reduced his sentence from 360 months to 348 months.
He had asked the judge to cut the sentence to 324 months and has appealed from
the adverse decision.



*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)
No. 12-1848                                                                 Page 2


       His lawyer has filed an Anders brief. See Anders v. California, 386 U.S. 264
(1967). Counsel observes that district judges have substantial discretion to choose
the amount (if any) of a reduction under a retroactive Guideline and that
appellate review is deferential. The district judge concluded that a further
reduction would be inappropriate because Dixon has shown contempt for the
law during his time in prison. He has been disciplined for multiple offenses,
including assaulting other prisoners with homemade weapons. These events,
plus Dixon's extensive record before the current conviction and the fact that he
became a fugitive after release on bail, led the district court to conclude that a
long sentence remains necessary for both deterrence and incapacitation.

      Dixon was invited to respond to counsel’s brief but did not do so. We
agree with counsel’s evaluation of this appeal. Counsel’s motion to withdraw is
granted, and the appeal is dismissed as frivolous.